Bloodworth, J.
Hodgson Brothers Company brought suit against Harris Brothers Grain Company, a non-resident of this State, by attachment and garnishment, the summons of garnishment being served upon Southern Railway Company, July 14, 1915. On May 19, 1916, the plaintiff obtained judgment on the said attachment against Harris Brothers Grain Company for $175 principal and cost of suit, and a judgment against the Southern Railway Company for the same amount on the garnishment. In its answer to the summons of garnishment the Southern Railway Company denied being indebted to the defendant, and the matter was submitted to the trial judge, acting as both court and jury. The facts may be briefly outlined as follows: In June, 1915, the Port Worth & Rio Grande Railway Company received from Harris Brothers Grain Company at Rochelle, Texas, certain sacks of oats, which, as shown by the bill of exceptions, were consigned to Harris Brothers Grain Company, Greenville, S. C., but which the garnishee’s amended answer states were consigned to the Acme Peed Company, Greenville, S. C., with instruction from the shipper to notify Hodgson Brothers Company at Athens, Ga., upon the arrival of the ear at Greenville, S. C. A bill of lading was -issued with draft attached, drawn by Harris Brothers Grain Company, for $559.30, with instruction that the amount of the paid freight-bill was to be deducted from this amount and accepted as cash. This shipment of oats was received by the Southern Railway Company from its connecting carrier, and by it transported to Greenville, S. C., where the oats arrived on or about July 10, 1915. Meanwhile the invoice covering the shipment had been transferred by Hodgson Brothers Company to the Acme Peed Company, of Greenville, S. C., and, upon the order of Hodgson Brothers Company, Harris Brothers Grain Company having notified the Southern Railway *754Company on June 15, 1915, that the car of oats was for Hodgson Brothers Company, of Athens, Ga., it was delivered by the railway company to the Acme Feed Company, on July 10, 1915, on payment by that company to the railway company of $559.30, $240.40 of which was the freight charges to which the railway company was entitled; thus leaving a balance in the hands of the railway company of $318.90. After the ear of oats had been delivered as stated above, the Southern Bailway Company received, on or about July 16, 1915, an order from Harris Brothers Grain Company, dated July 14, 1915, instructing the railway company to deliver the ear of oats to A. II. Hayes of Greenville, S. C., but at that time the car had already been delivered to the Acme Feed Company as stated above.
After the summons of garnishment was served on July 14, 1915, on the Southern Bailway. Company, the defendant Harris Brothers Grain Company brought suit- against the initial carrier, the Fort Worth & Bio Grande Bailway Company, and the Southern Bailway -Company, in the county court of Dalla’s county, Texas, on account of the alleged wrongful delivery of this car of oats, and on February 17, 1916, a judgment was obtained against the Fort Worth & Bio Grande Bailway Company for $399.10, the Southern Bailway Company’s plea of privilege having been sustained by the Texas court, and the suit as to it having been dismissed. The judge having found against the garnishee, the Southern Bailway Company, it made a motion for a new trial, upon the overruling of which it excepted.
We hold that the court properly gave Hodgson Brothers Company judgment against the Southern Bailway Company in the garnishment proceedings. Civil Code (1910), § 5124.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.